NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

WHITBURN, LLC,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D15-1639
                                           )                  2D15-4046
BANK OF AMERICA, N.A.,                     )
CARLOS RAMIREZ; EDERLE                     )         CONSOLIDATED
GREENE RAMIREZ; BOYETTE                    )
CREEK HOMEOWNERS                           )
ASSOCIATION, INC.,                         )
                                           )
             Appellees.                    )
                                           )

Opinion filed January 20, 2017.

Appeal from the Circuit Court for
Hillsborough County; Raul C. Palomino,
Jr., and Wayne S. Timmerman, Senior
Judges.

Jamie A. Cummings and Heather A.
DeGrave of Walters Levine Klingensmith
& Thomson, P.A., Tampa, for Appellant.

Alan M. Pierce of Liebler Gonzalez &
Portuondo, Miami, for Appellee, Bank of
America, N.A.

No appearance for remaining Appellees.


PER CURIAM.

             In appeal number 2D15-1639, we affirm the order on appeal denying

Whitburn, LLC's motion to intervene in the underlying foreclosure proceeding. See
Weber v. Pennymac Loan Trust 2010‒NPL1, 193 So. 3d 1084 (Fla. 2d DCA 2016)

(citing Whitburn, LLC v. Wells Fargo Bank, N.A., 190 So. 3d 1087 (Fla. 2d DCA 2015)).

In appeal number 2D15-4046, we dismiss Whitburn's appeal from the final judgment of

foreclosure entered in that proceeding. See id.

             Affirmed in part and dismissed in part.


NORTHCUTT, WALLACE, and SALARIO, JJ., Concur.




                                          -2-